DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0091367 to Kusibojoska in view of US Pub. No. 2007/0093157 to Shannon.
Regarding claims 1-4, 6-8, 10-16, and 18, Kusibojoska teaches a laminate of fibrous materials comprising bonding at least one first fibrous material web with a first bonding pattern laminating at least one second fibrous material web to the first material web with a second bonding pattern (Kusibojoska, Abstract).  Kusibojoska teaches that the first fibrous material layer may comprise two or more material layers which are laminated together by the first bonding pattern, and that the second material layer may comprise two or more material layers (Id., 2, preferably between 2 and 10 bonding sites/cm2 (Id., paragraph 0020).  Kusibojoska teaches that alternative ways of laminating the layers together include heat calendering or adhesive bonding or combinations (Id., paragraphs 0023, 0027). Kusibojoska teaches that at least one and preferably both bonding patterns are preferably non-random patterns consisting of bonding points in the form of points or spots (Id., paragraph 0025).  
Kusibojoska teaches that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible (Kusibojoska, paragraph 0018)..  Kusibojoska does not appear to teach the area of each of the bond points.  However, Shannon teaches a similar web article including at least a first fibrous layer laminated with a first facing surface of at least one polymer film (Shannon Abstract), wherein the layers may be thermally bonded (Id., paragraph 0126). Shannon teaches a web article having a first web of a selected first material, operatively bonded to at least a second web of a selected second material, wherein the bonded web may including one or more additional 2 (Id., paragraph 0088).  Shannon teaches that the article is suitable for use in absorbent sheet articles (Id., paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of Kusibojoska, wherein each of the bond points comprise an area, such as within the claimed range, as taught by Shannon, motivated by 
Regarding the claimed separation distance of the bond points, as set forth above, the prior art combination establishes a substantially overlapping area of each bond point, a substantially  overlapping bonded area of the laminate, and a substantially overlapping bonds per square inch.  Therefore, since the prior art combination establishes a substantially similar structure and properties as claimed, the claimed separation distance of the bond points would appear to flow naturally from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.
Regarding the claimed absorbent capacity, Kusibojoska does not appear to teach the claimed absorbent capacity.  However, as set forth above, Shannon teaches that the fibrous layer can include cellulosic material depending on the particular application (Shannon, paragraph 0030).  Shannon teaches that the web article can have a significant amount of absorbent capacity, such as at least about 6 g/g fiber (Id., paragraph 0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, and including absorbent material such as cellulosic material such that the laminate comprises an absorbent capacity, such as within the claimed range, as suggested by Shannon, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising additional properties such as absorbency, suitable for the intended application.  
Note that although the prior art combination does not appear to teach measuring the claimed properties as claimed, one of ordinary skill would expect the properties set forth in the 
Regarding claims 2, 3 and 14, as set forth above, Kusibojoska teaches that a further material layer is ultrasonically bonded to the first and second layers.  Alternatively, Shannon teaches that at least one of the material webs can include a polymer film, which may be configured to be operatively liquid-impervious, wherein the film can be bonded to a fibrous layer by heating.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the laminate includes a polymer film bonded to the fibrous layer, as taught by Shannon, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising an additional layer known in the art as being predictably suitable for such articles, where liquid-imperviousness is desired.
Regarding claims 6 and 7, the prior art combination teaches that at least one and preferably both bonding patterns are preferably non-random patterns consisting of bonding points in the form of points or spots, wherein the each bond point has an area of at least a minimum of about 0.5 mm2.  The prior art combination teaches that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the bond points are circular with a diameter such as about 1 mm, as suggested by the prior art combination, motivated by the desire of forming a conventional laminate suitable for use in 
Regarding claims 10, 12, 13 and 18, Kusibojoska teaches that the fibrous material layers are nonwoven materials and can be of the same or different type, wherein at least a part of the fibers, which may be continuous filaments or staple fibers, are heat meltable fibers.  Kusibojoska does not appear to teach the specific composition of the fibers.  However, Shannon teaches a similar web article including at least a first fibrous layer laminated with a first facing surface of at least one polymer film, wherein the layers may be thermally bonded. Shannon teaches that at least one and optionally both of the employed web material can include polymeric materials, such as polyester, polypropylene, polyethylene, polylactic acid, other heat-processible or heat-bondable materials and the like, as well as combinations thereof (Shannon, paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the heat meltable fibers comprise polymeric fibers, such as the claimed fibers, as taught by Shannon motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising heat meltable fibers known in the art as being predictably suitable for such uses.  
Regarding claim 11, Kusibojoska does not appear to teach that either or both of the layers comprise one or more layers.  However, Shannon teaches a similar web article, wherein each of the fibrous layers may contain a single ply or stratum, or each fibrous layer may contain a multiplicity of two or more plies of the strata of the selected fibrous material (Shannon, paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the 
Regarding claim 15, the prior art combination teaches that the tightness of a bonding pattern should be between 1 and 12 bonding sites/cm2, preferably between 2 and 10 bonding sites/cm2 (Kusibojoska, paragraph 0020).  The prior art combination teaches that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible (Id., paragraph 0018).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, and adjusting and varying the amount of bonds per inch2, such as within the claimed range, as taught by Kusibojoska, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising a structure having predictably suitable properties, such as softness and flexibility.
Regarding claim 16, the prior art combination does not appear to teach the claimed bond strength.  However, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, although the prior art combination does not appear to specifically address the claimed bond strength, such a property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicant to prove otherwise.
Additionally, the prior art establishes that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable 
Regarding claim 18, the prior art combination does not appear to require hydrophilic material (Kusibojoska, paragraph 0017).  

Claims 9, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kusibojoska in view of Shannon, as applied to claims 1-4, 6-8, 10-16, and 18 above, and further in view of US Pub. No. 2002/0165514 to Datta.
Regarding claims 9, 16, 21 and 22, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination does not appear to teach the claimed pin height and the peel strength in the MD and CD.  However, Datta teaches a similar absorbent article comprising thermal, adhesive or ultrasonic bonds having various shapes (Datta, Abstract, paragraph 0009).  Datta teaches that side seams comprise passive bonds to improve fastening (Id., paragraphs 0082-0084).  Datta teaches that the passive bonds form various bond patterns having a surface diameter of about 0.010 inch to about 0.125 inch, and a pin height of about 0.015 inch to about 0.070 inch (Id., paragraphs 0087-0089). Datta teaches that a first tearable material is passively bonded to a second material different from the first material, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the bonds comprise a pin height and peel strength in the MD and CD, such as within the claimed ranges, as taught by Datta, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising properties, such as bond pin height, known in the art to predictably suitable for bonding two different materials, based on the desired peel strength.
Note that although the prior art combination does not appear to teach measuring the claimed property as claimed, one of ordinary skill would expect the property set forth in the prior art combination to be the same or substantially similar when measured in the claimed manner, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed May 3, 2021, have been fully considered but they are not persuasive. Applicant argues that Shannon does not describe or suggest laminating two fibrous materials together as in Kusibojoska, as Shannon describes laminating a fibrous material to a polymer film.  Additionally, Applicant argues that no mention or suggestion is made in Kusibojoska of an area for each bond point in a bond pattern, or any distance between immediately adjacent bond points in a bond pattern.  Additionally, Applicant argues that the cited teachings of Shannon in regard to area of a bond point recites a broad range from 0.5 mm2 to 100 mm2.
2.   Therefore, Kusibojoska establishes ultrasonically bonding fibrous webs with the claimed bonding area.  Additionally, Kusibojoska establishes a distance between adjacent bonding sites within the claimed ranges, based on a pattern comprises between 2 and 10 bonding sites/cm2.  Shannon is only relied on to teach the area of each of the bond points, when bonding multiple fibrous layers, specifically a minimum of about 0.5 mm2 and optionally up to about 10 mm2.  
Note that although Shannon teaches bonding a fibrous layer to a film layer, Shannon also teaches a first web bonded to at least a second web.  Shannon teaches that the target web 26 can include a first web of a first material 36 and at least a second web of a second material 38, wherein the first and second materials can be different or substantially the same (Shannon, paragraph 0066).  Shannon teaches that any suitable web of material may be employed including fibrous webs (Id.).  Additionally, Shannon teaches that at least one of the first and second webs can be a fabric or fibrous web (Id., paragraph 0067).  
Additionally, the bonding surface area does not appear to be limited to only when the first and second webs are a fibrous web and a film layer, nor does Applicant appear to argue that the 
Applicant argues that the combination of Kusibojoska and Shannon do not teach or suggest a multilayered laminate having an absorbent capacity as claimed, as the polymer film of Shannon is liquid-impervious.  Examiner respectfully disagrees.  As set forth above, Kusibojoska already establishes a laminate of fibrous materials comprising bonding a first fibrous material to a second fibrous material, wherein each of the layers may comprise two or more material layers.  Similarly, Shannon teaches that each of the fibrous layers may contain a single ply or stratum, or each fibrous layer may contain a multiplicity of two or more plies of the strata of the selected fibrous material.  Shannon teaches that the absorbent capacity of the web article can be at least about 4 grams of water per gram of the fibrous material in the fibrous layer or fibrous layers of the article (Shannon, paragraph 0045).  Therefore, the multilayered laminate of the prior art combination renders obvious the claimed absorbent capacity.  Applicant has not provided evidence to the contrary.
Applicant argues that the considerations of pin distances at a greater distance than 6 mm would have been unlikely by one of ordinary skill, as the absorption capacity reaches a maximum at 6 mm pin distance.  Examiner respectfully disagrees.  The claimed invention is directed to a laminate comprising bonded first and second nonwoven fabrics, having a bond point area and a separation distance between adjacent bond points in a pattern.  As set forth above, the prior art combination renders obvious the claimed structure, including the characteristics of the bond points and the distances between adjacent bond points.
Applicant argues that Datta describes articles with passive bonds having a relatively low peel strength, and that there is no reason to combine Datta with the prior art combination.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/            Primary Examiner, Art Unit 1786